DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	Applicant has filed a Terminal Disclaimer for the instant application such that the term of the instant application is subject to the term of prior U.S. Patent No. 11,055,924. 
Response to Amendment
Claims 8-10 and 18-19 have been amended as to correct for the rejections made under 35 U.S.C. 112 and as such the rejections have been withdrawn.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 3/17/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harkins.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 2018/0173953 A1) in view of Price et al. (US 10,535,201 B1) and in further view of Cotton et al. (US 2018/0108058 A1) and Harkins (Harkins, Susan, “3 ways to display meaningful information in Excel using budget values”, published at https://www.techrepublic.com/article/3-ways-to-display-meaningful-information-in-excel-using-budget-values/ and archived at archive.org as of May 29, 2018).
Regarding claim 1, Ghata discloses:
A computer system comprising: (Fig. 1 and Par. 20 of Ghata: mobile device 104; Fig. 12)
A processor; (Par. 20 of Ghata: mobile device comprises processor; Fig. 12, Processor 1220)
An image capture module coupled to the processor; (Par. 20 of Ghata: mobile device comprises camera; Fig. 12 and Paras. 66 and 71: mobile device containing imaging module 1240)
A display module coupled to the processor; and (Par. 20 of Ghata: mobile device comprises display; Fig. 12 and Par. 68: user interface 1246 including touch sensitive screen)
A memory module coupled to the processor and storing instructions that, when executed by the processor, cause the system to: (Fig. 1 and Paras. 20-22 of Ghata: at least one processor may execute at least one instruction, stored in the memory; Par. 28: computer-executable instructions to detect vehicle in picture; Fig. 12 and Par. 67: computer-executable instructions; Claim 6: non-transitory computer readable medium storing computer-executable instructions that when executed by processor perform operations)
	Capture, using the image capture module, an image of an environment including at least a portion of a motor vehicle;  (Par. 27 of Ghata: camera capture at least one object in photograph that is in field of view of camera, including object of interest, e.g. vehicle)
Identify, based on the captured image, at least a make and model of the motor vehicle; (Par. 18 of Ghata: identify images in a photograph and more specifically features and/or characteristics about images using detection and estimation techniques, where “The images may be automobiles and the features and/or characteristics may be design features and/or characteristics unique to the year, make, and model of the vehicle, or may be aftermarket features or customizations.”  Par. 21: with the ability to take a picture of a vehicle, detect the vehicle in the picture, then send an image of the detected vehicle in the picture to a server that may determine the year, make, and model of the vehicle; Par. 27: camera captures image and detect vehicle, determining specific discriminative features about vehicle)

Generate, for display, an augmented reality version of the environment, the augmented reality version of the environment (Par. 33 of Ghata: augmented reality used to overlay information determined by the process on images, such as the make, model, year, trim, other options, damage, vehicle component attributes, in a 360 degree image)

Ghata does not explicitly disclose obtaining, from one or more data stores based on the make and model, at least one value characteristic of the vehicle as well as the particular display details of the augmented reality version of the environment (as indicated above)
	Price discloses: 
	Obtaining, from one or more data stores based on the make and model, at least one value characteristic of the vehicle (Col. 5, lines 3-7 of Price: AR delivery platform performs image processing or machine learning on captured image to identify vehicle type, e.g. make, model, year and the like; Col. 7, lines 27-53: AR delivery platform may determine financial information based on the identified vehicle type associated with the scale model of the vehicle, where the vehicle information identifies a make and model of the vehicle; Col. 8, lines 1-24: utilize vehicle information to access database to retrieve financial records or other financial information, such as price associated with vehicle type; Col. 18, lines 31-47: process includes determining AR vehicle information based on the make, the model and year represented by the scale model of the vehicle, and providing AR vehicle information to user device to enable user device to associated AR vehicle information with image of scale model; Col. 19, lines 26-40: determine financial information based on make, model and year)
Generate, for display, an augmented reality version of the environment, the augmented reality version of the environment including at least a portion of the environment, a depiction of the motor vehicle and a visual element including an indication of the at least one value characteristic of the motor vehicle (Col. 2, line 52 to Col. 3, line 27 of Price: image of scale model of vehicle, where user may walk around showroom with vehicles to obtain AR information; Col. 3, line 53 to Col. 4, line 3: user device displays options for vehicles by associating different AR vehicle information (e.g., vehicle colors, vehicle options, vehicle additions, vehicle interiors) with a captured image and/or a streaming image of a scale model of the vehicle – See Fig. 4C;  Col. 8, lines 35-60: AR delivery platform provides vehicle information and financial information to user device, which displays the information to the customer, where information is displayed overlaid the scale model of the vehicle – See Fig. 4, Step 460)
Both Ghata and Price are directed to augmented reality user interfaces for gathering vehicle information based on captured images.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventionand with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, with the technique for gathering data for display based on a recognized vehicle in an image as provided by Price, using known electronic interfacing and programming techniques.  The modification results in an improved vehicle information user interface by providing a greater amount of related information for a more comprehensive presentation of vehicle information to a user.  In addition, the modification merely applies a known technique for gathering additional related information of a vehicle for presentation on an AR display to a known device for presenting vehicle information on an AR 
Ghata modified by Price does not explicitly disclose the display of a symbol indicating whether the at least one value characteristic of the motor vehicle is within a transportation budget.
Cotton discloses:
Displaying a symbol indicating whether the at least one value characteristic of the motor vehicle is within a transportation budget,  (Par. 89 of Cotton: dealership having existing customer information stored in DMS database; Par. 93: financial terms including candidate customer’s monthly payment on existing vehicle – i.e. “monthly transportation budget”; Par. 94 of Cotton: determine new monthly payments for replacement vehicle – i.e. “total monthly cost of ownership”; Par. 95: calculate difference between candidate customer’s existing monthly payment – i.e. “monthly transportation budget” - and new monthly payment; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle, where system considers a deal “favorable” when difference in payments is zero or negative, i.e. “the new payment is less than or equal to the existing monthly payment; Par. 97: When the system determines that a deal is "favorable" under the dealer's criteria, it can generate a message and transmits the message to the dealer, alerting the dealer to the associated sales opportunity – Fig. 7A)
Ghata, Price, and Cotton are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price with the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both references disclose information associated with vehicles, and Cotton enhances the system by applying additional cost information that would be beneficial for a user, while allowing the user to make decisions based on commonly acquired and used data. The modification also merely applies a known technique for gathering additional related information for display to a system for displaying vehicle related information on a computer display ready for improvement to yield predictable results of obtaining and displaying additional vehicle information related to an identified vehicle.  In addition the modification merely substitutes one known type of vehicle cost analysis information for another, yielding predictable results of displaying a confirmation that a new car meets a potential purchaser’s existing budget limits.
Harkins discloses:
At least a portion of the visual element rendered in a first colour when the at least one value characteristic of the item is within the budget and the at least the portion of the visual element rendered in a second colour when the at least one value characteristic is not within the budget (Section 2 Conditional format of Harkens on page 3/19, Par. 1: “Conditional formats are easy to apply, and the resulting visual impact is huge.” and “7. Click OK to return the sheet.  Figure C shows the new rule in place.  It’s clear with a quick glance that you’ve gone over budget on office supplies and advertising”; See Figure C on page 5/19 showing of first color for Expended amounts within Budget and a second color for Expended amounts over budget)
The modification of Ghata, Price, and Cotton with the technique for applying coloring of visual elements based on budgeting values as provided by Harkins discloses the technique for use with a motor vehicle and transportation budget as claimed.  The modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price using the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, with the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, using known electronic interfacing and programming techniques.  The modification results in an improved visual display of budget data by better drawing user attention to important items such that the user can more easily and quickly understand information (see e.g. Section 2 Conditional format of Harkens on page 3/19 which discusses ease of user to quickly see information).   
Regarding claim 11, the system of claim 1 performs the method of claim 11.  As such, claim 11 is rejected based on the same rationale as claim 1 set forth above.  Examiner further notes that the additional limitations “at least a portion of the visual element rendered in a first colour when the at least one value characteristic of the motor vehicle is within the transportation budget and the at least the portion of the visual element rendered in a second colour when the at least one value characteristic is not within the transporation budget” are recited as contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04(II)).  As the values must be either within budget or not within budget, only one of the two conditions is required for teaching the limitations of the claim (although both are taught by the prior art as discussed above for claim 1).  
Regarding claim 20, Ghata discloses: 
A non-transitory computer readable storage medium comprising processor-executable instructions which, when executed, configure a processor to perform a method (Fig. 1 and Paras. 20-22 of Ghata: at least one processor may execute at least one instruction, stored in the memory; Par. 28: computer-executable instructions to detect vehicle in picture; Fig. 12 and Par. 67: computer-executable instructions; Claim 6: non-transitory computer readable medium storing computer-executable instructions that when executed by processor perform operations)
Further regarding claim 20, the processor performs the same method as claim 11, and as such, claim 20 is further rejected based on the same rationale as claim 11 set forth above.  
Regarding claim 2, Ghata modified by Price further discloses:
Wherein the identifying, based on the captured image, at least the make and model of the motor vehicle includes recognizing the motor vehicle based on one or more image recognition modules for motor vehicles (Par. 32 of Ghata: compare similarity score to a similarity score stored in memory of server corresponding to training set with other images of a vehicle of the same year, make, and model as vehicle in photograph; Fig. 4 and Paras. 34 and 38: finding closest match to training data of vehicles of same year, make or model in photograph; Par. 46: model used to classify a view of the vehicle in the image)
Regarding claim 12, the system of claim 2 performs the method of claim 12.  As such, claim 12 is rejected based on the same rationale as claim 2 set forth above.  

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 2018/0173953 A1) in view of Price et al. (US 10,535,201 B1) and Cotton et al. (US 2018/0108058 A1) and Harkins (Harkins, Susan, “3 ways to display meaningful information in Excel using budget values”, published at https://www.techrepublic.com/article/3-ways-to-display-meaningful-information-in-excel-using-budget-values/ and archived at archive.org as of May 29, 2018) in further view of Swinson et al. (US 2014/0279258 A1).
Regarding claim 3, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 3, Ghata modified by Price further discloses: 
Wherein the at least one value characteristic of the vehicle includes an estimated total monthly cost of ownership (Col. 10, lines 40-61 of Price: customer may interact with financial information provided by the user interface indicating customer wishes to select financing rate, and based on the customer input, indicating different monthly payment)
Both Ghata and Price are directed to augmented reality user interfaces for gathering vehicle information based on captured images.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a Ghata, with the technique for gathering data for display based on a recognized vehicle in an image as provided by Price, using known electronic interfacing and programming techniques.  The modification results in an improved vehicle information user interface by providing a greater amount of related information for a more comprehensive presentation of vehicle information to a user.  In addition, the modification merely applies a known technique for gathering additional related information of a vehicle for presentation on an AR display to a known device for presenting vehicle information on an AR display ready for improvement to yield predictable results of obtaining and displaying additional common vehicle information related to an identified vehicle.
Ghata modified by Price does not explicitly disclose cost of ownership determined based on a profile of a user associated with the computer system.  
Swinson discloses: 
cost of ownership determined based on a profile of a user associated with the computer system (Abstract of Swinson: system and method for estimating cost of vehicle ownership; Par. 36 of Swinson: a consumer provides varying amounts of information, which is then used by the system to compute a number of different components of the cost of ownership of a vehicle; Par. 39: COVO used to refer to net present value of all money flows a vehicle buyer incurs while owning a vehicle; Par. 40: COVO may be presented chronologically by year to the user's specifications, where the specifications as a whole are interpreted as “user profile” –Fig. 5)
Ghata, Price and Swinson are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price, the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, and the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, with the additional vehicle information gathering based on user information as provided by Swinson, using known electronic interfacing and programming techniques.  The modification results in an improved vehicle information user interface by providing a greater amount of car-related information for a more comprehensive presentation of vehicle information to a user, while also tailoring the information better to a particular user for a more user-friendly and useful display of information.  In addition, the modification merely applies a known technique for gathering additional related information for display to a system for displaying vehicle related information on a computer display ready for improvement to yield predictable results of obtaining and displaying additional vehicle information related to an identified vehicle.
Regarding claim 13, the system of claim 3 performs the method of claim 13.  As such, claim 13 is rejected based on the same rationale as claim 3 set forth above.  
Regarding claim 4, Ghata modified by Price further discloses: 
Wherein determining the total monthly cost of ownership includes: (Col. 10, lines 53-61 of Price: updating information indicating different monthly payments)
Identifying an interest rate available to the user to finance the motor vehicle; (Col. 10, lines 40-61 of Price: customer may interact with financial information provided by the user interface indicating customer wishes to select financing rate, and based on the customer input, indicating different monthly payment)
Obtaining, from at least one of the data stores based on the make and model, a price for the vehicle; (Col. 7, lines 54-67 of Price: financial information may include price of actual vehicle associated with dealer or MSRP; Col. 8, lines 1-24: utilize vehicle information to access database to retrieve financial records or other financial information, such as price associated with vehicle type; Also Col. 8, lines 35-60 discloses including financial information indicating price of vehicle and financing rate/term) and
Determining, based on the price and interest rate, a monthly cost to finance the motor vehicle. (Col. 8, lines 35-60 of Price: financial information indicating price of vehicle and financing rate/term; Col. 10, lines 40-52 of Price: determine updated financial information based on the customer input associated with the financial information, including the financial information described above in connection with FIG. 1C, but may be updated to indicate the different financing rate, the different financing term, and/or a different monthly payment for the vehicle based on the different financing rate and/or the different financing term; Col. 10, lines 53-61 of Price: updating information indicating different monthly payments)
Both Ghata and Price are directed to augmented reality user interfaces for gathering vehicle information based on captured images.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, with the technique for gathering data for display based on a recognized vehicle in an image as provided by Price, using known electronic 
Using data based on the profile of the user associated with the computer system (Par. 36 of Swinson: a consumer provides varying amounts of information, which is then used by the system to compute a number of different components of the cost of ownership of a vehicle; Par. 39: COVO used to refer to net present value of all money flows a vehicle buyer incurs while owning a vehicle; Par. 40: COVO may be presented chronologically by year to the user's specifications–Fig. 5)
Ghata, Price and Swinson are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price, the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, and the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, with the additional vehicle information gathering based on user information as provided by Swinson, using known electronic interfacing and programming 
Regarding claim 14, the system of claim 4 performs the method of claim 14.  As such, claim 14 is rejected based on the same rationale as claim 4 set forth above.  
Regarding claim 5, Ghata modified by Price 
Monthly cost of ownership (Col. 10, lines 53-61 of Price: updating information indicating different monthly payments)
Both Ghata and Price are directed to augmented reality user interfaces for gathering vehicle information based on captured images.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, with the technique for gathering data for display based on a recognized vehicle in an image as provided by Price, using known electronic interfacing and programming techniques.  The modification results in an improved vehicle information user interface by providing a greater amount of related information for a more comprehensive presentation of vehicle information to a user.  In addition, the modification merely applies a known technique for gathering additional related information of a vehicle for 
Swinson further discloses: 
Wherein determining the total monthly cost of ownership includes: Obtaining, based on the profile of the user associated with the computer system, an estimated monthly cost to insure the motor vehicle for driving by the user (Par. 9 of Swinson: the processor is configured to identify location information associated with the user; select one or more of the data items for the cost of ownership calculation based at least in part on the identified location information, and compute the cost of vehicle ownership using the selected, user-location-based data items; Par. 24: user’s geographical location may affect insurance; Par. 77: insurance cost calculator model makes use of information associated with the user to determine the cost of the insurance for the vehicle of interest, including using user’s location to determine local insurance rates; Fig. 5 shows insurance as included in calculation of cost to own; Par. 89: insurance costs at time, location and vehicle; Also Examiner notes, one of ordinary skill in the art would have understood that 1/12 of data for a year would equate to a month, as shown in any calendar, although use of a month as a period of time for expenses is explicitly taught by Price, as discussed above)
Ghata, Price and Swinson are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based Price, the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton and the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, with the additional vehicle information gathering based on user information as provided by Swinson, using known electronic interfacing and programming techniques.  The modification results in an improved vehicle information user interface by providing a greater amount of car-related information for a more comprehensive presentation of vehicle information to a user, while also tailoring the information better to a particular user for a more user-friendly and useful display of information.  In addition, the modification merely applies a known technique for gathering additional related information for display to a system for displaying vehicle related information on a computer display ready for improvement to yield predictable results of obtaining and displaying additional vehicle information related to an identified vehicle.
Regarding claim 15, the system of claim 5 performs the method of claim 15.  As such, claim 15 is rejected based on the same rationale as claim 5 set forth above.  

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 2018/0173953 A1) in view of Price et al. (US 10,535,201 B1), Cotton et al. (US 2018/0108058 A1), Harkins (Harkins, Susan, “3 ways to display meaningful information in Excel using budget values”, published at https://www.techrepublic.com/article/3-ways-to-display-meaningful-information-in-excel-using-budget-values/ and archived at archive.org as of May 29, 2018) and Swinson et al. (US 2014/0279258 A1) and Garcia, III et al. (US 9,922,356 B1) and in further view of Ramos et al. (US 2017/0161824 A1).
Regarding claim 6, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 6, Ghata further discloses: 
Compositing the information with the captured image of the environment (Par. 33 of Ghata: augmented reality used to overlay information determined by the process on images, such as the make, model, year, trim, other options, damage, vehicle component attributes, in a 360 degree image)
Garcia, III further discloses: 
Retrieve a model of the previously-identified motor vehicle (Col. 22, lines 30-55 of Garcia, III: customer log-in to sign into personal account, allowing customer to return to a specific account tracking customer activity and maintain features such as the garage; Fig. 6 and Col. 24, lines 20-40: a customer can populate his or her garage, where when viewing a vehicle the customer is given the option of adding it to his or her garage, and once added, the vehicle’s image an basic facts may be placed in the garage, as well as listing how many times the specific vehicle has been viewed, where user may scroll through menu of vehicles; Figs. 19-22 and Col. 26, lines 38-47 of Garcia, III: full disclosure of vehicle selected by a customer on a shopping page, allowing user to view the vehicle via a spinner to provide a 360 dynamically adjusted digital image; Also Fig. 30 and Col. 30, lines 7-16: screen shot of user garage; Fig. 18 and Col. 26, lines 3-27: vehicle detail page, including price)
Ghata, Price, and Garcia, III are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price, the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton and the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, with the technique for pulling additional image and feature data of a vehicle as provided by Garcia, III, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both references disclose information associated with vehicles, and Garcia, III enhances the system by utilizing additional customization of information that would be beneficial for a user, including additional visualizations for improved understanding, while also allowing the user to make decisions based on commonly acquired and used data, while also storing data for keeping track of user activity and preferences rather than merely transient data requiring constant reworking by a user. 
Ghata, Price, and Garcia, III does not explicitly disclose the additional display of AR version of the environment with a rendered 3-D model of the previously identified object. 
Ramos discloses: 
Retrieve a three-dimensional model of the item (Par. 41 of Ramos: products associable with 3D models; Par. 44: consumer selects product on computerized device to render 3D model of product; Fig. 5 and Par. 87: consumer component accesses model associated with an identified product from library of models – Block 522) wherein the depiction of the item includes rendering the three-dimensional model of the item and compositing the rendered three-dimensional model with the captured image of the environment (Par. 44 of Ramos: 3D model virtualized of a selected product rendered with real-time feed via application and displayed to customer, providing a virtual rendering of the product augmented in the environment in which the product may be located or installed - shown in Fig. 3, not including any portion of 3D model of product – shown on device, and discussed in Par. 74; Fig. 3 and Paras. 75-76: A model 330 of the selected product may be augmented in a substantially live representation of the environment 340 using a target 360 as a reference point, appearing on the screen of the mobile device 350 as if it were actually present in the substantially live representation of the environment 340; Note Paras. 24 and 61 discusses using processor and memory for providing platform)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price, using the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins,  and using the technique for pulling additional image and feature data of a vehicle as provided by Garcia, III, with the additional visualization of product information using the augmented reality technique provided by Ramos using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both the references are related to user interfaces for obtaining additional information of a product or item for display, and the modification enhances the system by applying additional contextual information that would be beneficial for a user seeking information related to the identified product. The modification also merely applies a known technique for incorporating a 3D model rendering of a 
Regarding claim 16, the system of claim 6 performs the method of claim 16.  As such, claim 16 is rejected based on the same rationale as claim 6 set forth above.  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 2018/0173953 A1) in view of Price et al. (US 10,535,201 B1), Cotton et al. (US 2018/0108058 A1), Harkins (Harkins, Susan, “3 ways to display meaningful information in Excel using budget values”, published at https://www.techrepublic.com/article/3-ways-to-display-meaningful-information-in-excel-using-budget-values/ and archived at archive.org as of May 29, 2018) and Swinson et al. (US 2014/0279258 A1) and in further view of Garcia, III et al. (US 9,922,356 B1).
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Ghata modified by Price 
Monthly cost of ownership (Col. 10, lines 53-61 of Price: updating information indicating different monthly payments)
Both Ghata and Price are directed to augmented reality user interfaces for gathering vehicle information based on captured images.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, with the technique for gathering data for Price, using known electronic interfacing and programming techniques.  The modification results in an improved vehicle information user interface by providing a greater amount of related information for a more comprehensive presentation of vehicle information to a user.  In addition, the modification merely applies a known technique for gathering additional related information of a vehicle for presentation on an AR display to a known device for presenting vehicle information on an AR display ready for improvement to yield predictable results of obtaining and displaying additional common vehicle information related to an identified vehicle.  
Ghata modified by Price, Cotton and Swinson further discloses: 
Wherein the instructions, when executed by the processor, further cause the computer system to:  an indication of the make and model of the motor vehicle in association with the total periodic cost of ownership (Par. 9 of Swinson: the processor is configured to identify location information associated with the user; select one or more of the data items for the cost of ownership calculation based at least in part on the identified location information, and compute the cost of vehicle ownership using the selected, user-location-based data items; Par. 39: COVO is net present value of all money flows a vehicle buyer incurs while owning a vehicle; Fig. 5 shows display of make, model, in association with total periodic cost of ownership; Also note Par. 164: software), 
Indications of motor vehicles identified by the computer system in association with total periodic costs of ownership for those vehicles (Par. 39 of Swinson: COVO used for candidate vehicles; Fig. 4 and Par. 67: Based on the input received from the user, various parameters of the vehicle are determined, and based on the identified parameters for the vehicle of interest, the system can retrieve or request vehicle-specific information necessary for the COVO calculation (406), such as expected vehicle repairs/maintenance, vehicle repair costs, etc.; Fig. 5 shows a user interface indicating the identified vehicle in association with periodic costs of ownership of the vehicle) 
Ghata, Price and Swinson are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price, the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton and the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, with the additional vehicle information gathering based on user information as provided by Swinson, using known electronic interfacing and programming techniques.  The modification results in an improved vehicle information user interface by providing a greater amount of car-related information for a more comprehensive presentation of vehicle information to a user, while also tailoring the information better to a particular user for a more user-friendly and useful display of information.  In addition, the modification merely applies a known technique for gathering additional related information for display to a system for displaying vehicle related information on a computer display ready for improvement to yield predictable results of obtaining and displaying additional vehicle information related to an identified vehicle.
Ghata, Price and Swinson does not explicitly disclose store in a viewing history store in association with the profile of the user, the viewing history store storing indications of motor vehicles previously identified by the computer system in association with data for those vehicles
Garcia, III discloses:
Store in a viewing history store in association with the profile of the user, the viewing history store storing indications of motor vehicles previously identified by the computer system in association with data for those vehicles (Col. 22, lines 30-55 of Garcia, III: customer log-in to sign into personal account, allowing customer to return to a specific account tracking customer activity and maintain features such as the garage; Fig. 6 and Col. 24, lines 20-40: a customer can populate his or her garage, where when viewing a vehicle the customer is given the option of adding it to his or her garage, and once added, the vehicle’s image an basic facts may be placed in the garage, as well as listing how many times the specific vehicle has been viewed, where user may scroll through menu of vehicles; Also Fig. 30 and Col. 30, lines 7-16: screen shot of user garage)
Ghata, Price, Swinson and Garcia, III are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventionand with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, using the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price and the additional vehicle information Swinson, with the technique for providing history information for a user as provided by Garcia, III, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both references disclose information associated with vehicles, and Garcia, III enhances the system by utilizing additional customization of information that would be beneficial for a user, while allowing the user to make decisions based on commonly acquired and used data, while also storing data for keeping track of user activity and preferences rather than merely transient data requiring constant reworking by a user. 
Regarding claim 17, the system of claim 7 performs the method of claim 17.  As such, claim 17 is rejected based on the same rationale as claim 7 set forth above.  

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 2018/0173953 A1) in view of Price et al. (US 10,535,201 B1), Cotton et al. (US 2018/0108058 A1), Harkins (Harkins, Susan, “3 ways to display meaningful information in Excel using budget values”, published at https://www.techrepublic.com/article/3-ways-to-display-meaningful-information-in-excel-using-budget-values/ and archived at archive.org as of May 29, 2018), Swinson et al. (US 2014/0279258 A1) and Garcia, III et al. (US 9,922,356 B1) and in further view of Kurian et al. (US 2019/0171975 A1).
Regarding claim 8, the limitations included from claim 7 are rejected based on the same rationale as claim 7 set forth above and incorporated herein. Further regarding claim 8, Ghata further discloses:
Wherein the augmented reality version of the environment includes a depiction of the previously-identified motor vehicle and a visual element including an indication of the at least one value characteristic of the previously-identified motor vehicle (Par. 33 of Ghata: augmented reality used to overlay information determined by the process on images, such as the make, model, year, trim, other options, damage, vehicle component attributes, in a 360 degree image)
Ghata modified by Price, and Cotton further discloses: 
Displaying a symbol indicating whether the at least one value characteristic of the motor vehicle is within the monthly transportation budget (Par. 89 of Cotton: dealership having existing customer information stored in DMS database; Par. 93: financial terms including candidate customer’s monthly payment on existing vehicle – i.e. “monthly transportation budget”; Par. 94 of Cotton: determine new monthly payments for replacement vehicle – i.e. “total monthly cost of ownership”; Par. 95: calculate difference between candidate customer’s existing monthly payment – i.e. “monthly transportation budget” - and new monthly payment; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle, where system considers a deal “favorable” when difference in payments is zero or negative, i.e. “the new payment is less than or equal to the existing monthly payment; Par. 97: When the system determines that a deal is "favorable" under the dealer's criteria, it can generate a message and transmits the message to the dealer, alerting the dealer to the associated sales opportunity – fig. 7A)
Ghata, Price, and Cotton are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price with the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both references disclose information associated with vehicles, and Cotton enhances the system by applying additional cost information that would be beneficial for a user, while allowing the user to make decisions based on commonly acquired and used data. The modification also merely applies a known technique for gathering additional related information for display to a system for displaying vehicle related information on a computer display ready for improvement to yield predictable results of obtaining and displaying additional vehicle information related to an identified vehicle.  In addition the modification merely substitutes one known type of vehicle cost analysis information for another, yielding predictable results of displaying a confirmation that a new car meets a potential purchaser’s existing budget limits.
Ghata modified by Price, Cotton, Swinson and Garcia III further discloses: 
Retrieve, from the viewing history store, an indication of a previously-identified motor vehicle and the at least one value characteristic for that motor vehicle; (Garcia III discloses a “virtual garage” – Figs. 6 and 30 – and Col. 23, lines 9-13 and Col. 24, lines 20-41 discusses garage for storing vehicles, where an added vehicle in the garage includes placing an image and basic facts, such that whichever vehicle may be currently up front on the garage may have its full details and financing dials displayed below it; Also note Figs. 28-29: displayed motor vehicle and at least one value characteristic of the vehicle; Col. 32, line 63 to Col. 33, line 7: already purchasing notice can be provided to a customer to inform a customer who has begun an online purchase of a second motor vehicle that he or she is already in the process of purchasing another vehicle. In another aspect, the customer may be given the option of returning to whatever purchasing step he or she was at with regard to the first vehicle selected)
Wherein the augmented reality version of the environment includes a depiction of the previously-identified motor vehicle and a visual element including an indication of the at least one value characteristic of the previously-identified motor vehicle (Garcia III discloses a “virtual garage” – Figs. 6 and 30 – and Col. 23, lines 9-13 and Col. 24, lines 20-41 discusses garage for storing vehicles, where an added vehicle in the garage includes placing an image and basic facts, such that whichever vehicle may be currently up front on the garage may have its full details and financing dials displayed below it) 
Ghata, Price, Cotton, Swinson and Garcia, III are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, using the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price the technique for coloring visual elements of displayed budgeting elements Harkins, and the additional vehicle information gathering based on user information as provided by Swinson, with the technique for providing history information for a user as provided by Garcia, III, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both references disclose information associated with vehicles, and Garcia, III enhances the system by utilizing additional customization of information that would be beneficial for a user, while allowing the user to make decisions based on commonly acquired and used data, while also storing data for keeping track of user activity and preferences rather than merely transient data requiring constant reworking by a user. 
Further regarding claim 8, the positioning of the different information on the display appears to merely be directed to a graphical layout design choice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the combination of references the layout of displayed information with adjacency, as the applicant has not disclosed that using provides an advantage, solves any stated problem, or is for any particular purpose.  Furthermore, it appears that system and method would perform equally well with a user screen displaying the information to the user in any readable manner.   Accordingly, the layout of inofrmation is deemed to be a design consideration which fails to patentably distinguish over the prior art of Ghata modified by Price, Cotton, Swinson and Garcia III.  
However, Kurian discloses: 
a symbol indicating whether the at least one value characteristic of the item is within the budget positioned adjacent to the depiction of the item and the visual element including the indication of the at least one value characteristic of the item (Par. 75 of Kurian: user having augmented reality glasses can view item for purchase, and image is analyzed to identify the object and determine that the purchasing object would not exceed the weekly budget, and generate a notification – See Fig. 3C, and Par. 63 discloses displaying notification to user stating “within your budget” versus Fig. 4C and Par. 67 discloses displaying notification to user stating “over budget”, with figures showing item adjacent to text stating within budget, adjacent to a price value related to the object, e.g. “$2.57”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price including the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, the additional vehicle information gathering based on user information as provided by Swinson, the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, and the technique for providing history information for a user as provided by Garcia, III, with the additional information indicating an item is within or not within a budget as provided by Kurian, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because the additional information distinguishing between an item within a budget or not within a budget enhances the system by applying additional cost information that would be beneficial for a user, to better allow a user to make decisions based on commonly acquired and used consumer data by including all relevant information to the user in a quickly readable format. The modification also merely applies a known technique for gathering additional related information for display to a system for displaying consumer product related information on a computer display ready for improvement to yield predictable results of 
Regarding claim 18, the system of claim 1 performs the method of claim 18.  As such, claim 18 is rejected based on the same rationale as claim 8 set forth above.  
Regarding claim 9, the limitations included from claim 7 are rejected based on the same rationale as claim 7 set forth above and incorporated herein. Further regarding claim 9, Ghata further discloses:
Wherein the augmented reality version of the environment includes a depiction one or more motor vehicles and a visual element including an indication of the at least one value characteristic of the previously-identified motor vehicle (Par. 33 of Ghata: augmented reality used to overlay information determined by the process on images, such as the make, model, year, trim, other options, damage, vehicle component attributes, in a 360 degree image)
Ghata modified by Price, and Cotton further discloses: 
Identify one or more motor vehicles having at least one value characteristic that is within the transportation budget, Par. 89 of Cotton: dealership having existing customer information stored in DMS database; Par. 93: financial terms including candidate customer’s monthly payment on existing vehicle – i.e. “monthly transportation budget”; Par. 94 of Cotton: determine new monthly payments for replacement vehicle – i.e. “total monthly cost of ownership”; Par. 95: calculate difference between candidate customer’s existing monthly payment – i.e. “monthly transportation budget” - and new monthly payment; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle, where system considers a deal “favorable” when difference in payments is zero or negative, i.e. “the new payment is less than or equal to the existing monthly payment; Par. 97: When the system determines that a deal is "favorable" under the dealer's criteria, it can generate a message and transmits the message to the dealer, alerting the dealer to the associated sales opportunity – Fig. 7A)
Ghata, Price, and Cotton are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price with the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both references disclose information associated with vehicles, and Cotton enhances the system by applying additional cost information that would be beneficial for a user, while allowing the user to make decisions based on commonly acquired and used data. The modification also merely applies a known technique for gathering additional related information for display to a system for displaying vehicle related information on a computer display ready for improvement to yield predictable results of obtaining and displaying additional vehicle information related to an identified vehicle.  In addition the modification merely substitutes one known type of vehicle cost analysis information for another, yielding predictable results of displaying a confirmation that a new car meets a potential purchaser’s existing budget limits.
Garcia III discloses: 
Identify, based at least one the make and model of motor vehicle, one or more similar motor vehicles not previously identified, the one or more similar motor vehicles sharing one or more characteristics with the motor vehicle and having at least one value characteristic that is within the transportation budget of the user;  (Fig. 31 and Col. 33, lines 27 to Col. 34, line 22 of Garcia, III: market comparison page, where for a selected vehicle, a customer may be presented with a graphical representation market conditions on that day for similar vehicles over a range of prices and mileage, where the vehicles are limited to same Make, Model, Year, Trim and packages as the vehicle viewed by user, displaying curve of market prices of vehicles as well as menu to select from list of vehicles produced by Auto Trader to initiate side-by-side comparison with selected vehicle)
Ghata, Price, Cotton, Swinson and Garcia, III are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventionand with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, using the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price, the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, and the additional vehicle information gathering based on user information as provided by Swinson, with the technique for providing history information for a user as provided by Garcia, III, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because Garcia, III enhances the system by utilizing additional customization of information that would be beneficial for a user, while allowing the user to make decisions based on commonly acquired and used data, while also storing data for keeping track of user activity and preferences rather than merely transient data requiring constant reworking by a user. 
Further regarding claim 8, the positioning of the different information on the display appears to merely be directed to a graphical layout design choice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the combination of references the layout of displayed information with adjacency, as the applicant has not disclosed that using provides an advantage, solves any stated problem, or is for any particular purpose.  Furthermore, it appears that system and method would perform equally well with a user screen displaying the information to the user in any readable manner.   Accordingly, the layout of inofrmation is deemed to be a design consideration which fails to patentably distinguish over the prior art of Ghata modified by Price, Cotton, Swinson and Garcia III.  
However, Kurian discloses: 
a symbol indicating whether the at least one value characteristic of the item is within the budget positioned adjacent to the depiction of the item and the visual element including the indication of the at least one value characteristic of the item (Par. 75 of Kurian: user having augmented reality glasses can view item for purchase, and image is analyzed to identify the object and determine that the purchasing object would not exceed the weekly budget, and generate a notification – See Fig. 3C, and Par. 63 discloses displaying notification to user stating “within your budget” versus Fig. 4C and Par. 67 discloses displaying notification to user stating “over budget”, with figures showing item adjacent to text stating within budget, adjacent to a price value related to the object, e.g. “$2.57”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventionand with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price including the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, the additional vehicle information gathering based on user information as provided by Swinson, the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, and the technique for providing history information for a user as provided by Garcia, III, with the additional information indicating an item is within or not within a budget as provided by Kurian, 
Regarding claim 19, the system of claim 9 performs the method of claim 19.  As such, claim 19 is rejected based on the same rationale as claim 9 set forth above.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 2018/0173953 A1) in view of Price et al. (US 10,535,201 B1) and Cotton et al. (US 2018/0108058 A1) and Harkins (Harkins, Susan, “3 ways to display meaningful information in Excel using budget values”, published at https://www.techrepublic.com/article/3-ways-to-display-meaningful-information-in-excel-using-budget-values/ and archived at archive.org as of May 29, 2018) in further view of Kurian et al. (US 2019/0171975 A1).
Regarding claim 10, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 10, Ghata modified by Price and Cotton further discloses: 
Displaying a symbol indicating whether the at least one value characteristic of the motor vehicle is within the transportation budget (Par. 89 of Cotton: dealership having existing customer information stored in DMS database; Par. 93: financial terms including candidate customer’s monthly payment on existing vehicle – i.e. “monthly transportation budget”; Par. 94 of Cotton: determine new monthly payments for replacement vehicle – i.e. “total monthly cost of ownership”; Par. 95: calculate difference between candidate customer’s existing monthly payment – i.e. “monthly transportation budget” - and new monthly payment; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle; Par. 96: use difference as predictor for assessing whether it may be favorable for the candidate customer to replace the existing vehicle with the new vehicle, where system considers a deal “favorable” when difference in payments is zero or negative, i.e. “the new payment is less than or equal to the existing monthly payment; Par. 97: When the system determines that a deal is "favorable" under the dealer's criteria, it can generate a message and transmits the message to the dealer, alerting the dealer to the associated sales opportunity)
Ghata, Price, and Cotton are directed to user interfaces for gathering vehicle information for display to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price with the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because both references disclose information associated with vehicles, and Cotton enhances the system by applying additional cost information that would be beneficial for a user, while allowing the user to make decisions based on commonly acquired and used data. The modification also merely applies a known technique for gathering additional related information for display to a system for displaying vehicle related information on a computer display ready for improvement to yield predictable results of obtaining and displaying additional vehicle information related to an identified vehicle.  In addition the modification merely substitutes one known type of vehicle cost analysis information for another, yielding predictable results of displaying a confirmation that a new car meets a potential purchaser’s existing budget limits.
Kurian discloses: 
Wherein the symbol indicating whether the at least one value characteristic of the item is within the transportation budget includes one of a symbol indicating that the at least one value characteristic of item is within the transportation budget and a different symbol indicating that the at least one value characteristic of the item is not within the transportation budget (Par. 75 of Kurian: user having augmented reality glasses can view item for purchase, and image is analyzed to identify the object and determine that the purchasing object would not exceed the weekly budget, and generate a notification – See Fig. 3C, and Par. 63 discloses displaying notification to user stating “within your budget” versus Fig. 4C and Par. 67 discloses displaying notification to user stating “over budget”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the device for providing information of a vehicle based on image recognition as provided by Ghata, utilizing technique for gathering data for display based on a recognized vehicle in an image as provided by Price, the additional cost to expense comparison for providing a displayed notification of budget information as provided by Cotton, and the technique for coloring visual elements of displayed budgeting elements corresponding to an item as provided by Harkins, with the additional information indicating an item is within or not within a budget as provided by Kurian, using known electronic interfacing and programming techniques.  One would have been motivated to combine these references because the additional information distinguishing between an item within a budget or not within a budget enhances the system by applying additional cost information that would be beneficial for a user, to better allow a user to make decisions based on commonly acquired and used consumer data. The modification also merely applies a known .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616